--------------------------------------------------------------------------------

Exhibit 10.18
 
 
SIGNED LEASE

SIGNED SDII -  PHASE III

 
INDUSTRIAL LEASE
 
1.             Parties. This Lease, dated, for reference purposes only
10/19/93, 1993, is made by and between TOBER & AGNEW PROPERTIES, INC., a
Delaware corporation (herein called “Lessor”) and Strategic Diagnostic
Industries Incorporated, a Delaware corporation (herein called “Lessee”).
 
2.             Premises. Lessor hereby leases to Lessee and Lessee leases from
Lessor for the Term (as hereinafter defined) at the rental, and upon all of the
conditions set forth herein, all that certain space (the “premises”) which is
the portion of the building erected on lots 32 and 33, at 128 Sandy Drive,
Newark, Delaware as more fully shown on the plan attached hereto as Exhibit “A”,
consisting of Ten Thousand Three Hundred (10,300) square feet, more or less. The
Premises includes all fixtures, improvements, additions and other property
installed therein at the commencement Date (as hereinafter defined) or at any
time during the time of this lease (other than Tenant’s movable personal
property and trade fixtures) together with the right to use, in common with
others, any entrances, lobbies, hallways parking lot, walkways, elevators and
other public portions of the building in which the Premises is located (the
“Building”). The Building contains 25,600 square feet.
 
3.             Term.
 
3.1.   Term. The term of this lease and Lessee’s obligation to pay rent
hereunder shall commence upon the date when the premises is ready for occupancy
and a certificate of occupancy or equivalent certificate has been issued by the
appropriate governmental agency (the “Commencement Date”) The premises shall be
deemed ready for occupancy when Lessor has substantially completed the work
depicted or described on the plans and specifications listed in Exhibit “B”
attached hereto (the “Tenant Improvement Work”). The parties agree to execute an
Addendum contemporaneously with the execution of this lease which sets forth the
parties’ rights and duties with respect to the Tenant Improvement Work.
“Substantial Completion” shall mean such completion as shall enable Lessee to
reasonably and conveniently use and occupy the premises for the conduct of its
business. The term (“Term”) of this lease shall end five (5) years after the
Commencement Date. The parties agree to confirm the Commencement Date in
writing.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2.   Delay in Possession. If for any reason Lessor cannot deliver possession
of the premises to Lessee on the Commencement Date, Lessee shall not be
obligated to pay rent until possession of the premises is tendered to Lessee.
 
4.             Use.
 
4.1.   Use. The premises shall be used and occupied for the following: office
and laboratory uses and the manufacturing of immunological reagents and ascites
and any uses accessory thereto or any other use which is reasonably comparable
and for no other purpose.
 
 
5.
Base Rent.

 
(a)           Lessee shall pay to Lessor as rent for the premises, (the “Base
Rent”), in advance, in fixed monthly payments on the first day of each month of
the Term.
 
(b)           From the Commencement Date until the first anniversary of the
commencement Date, the Base Rent shall be an amount to be computed at the rate
of $4.27 annually per square foot.
 
(c)           Rent for any period during the Term hereof which is for less than
one month shall be a pro rata portion of the monthly installment.
 
(d)           Rent shall be payable in lawful money of the United States to
Lessor at the address stated herein or to such other persons or at such other
places as Lessor may designate in writing.
 
(e)            commencing on the first anniversary of the Commencement Date, and
on each anniversary of the Commencement Date thereafter through the end of the
Term and any renewal thereof, the Base Rent shall be computed in accordance with
the provisions of this subparagraph. In the event the Consumer Price Index for
Urban Wage Earners and clerical Workers in the city of Philadelphia (1967 = 100)
(hereinafter called the “Price Index”) or a successor or substitute index
appropriately adjusted, reflects an increase in the cost of living for the month
immediately preceding such anniversary date (“Adjustment Month”) over and above
such cost of living as reflected by the Price Index as it existed for the month
immediately preceding the prior anniversary date (hereinafter called the “Base
Index”), the Base Rent during such lease year shall equal to the number of
square feet in the Premises, multiplied by $4.27 plus the product of (i) $4.27
(as adjusted in the prior year in accordance with this subparagraph) multiplied
by (ii) the lesser of (A) five percent 5% or (B) a fraction, the numerator of
which is the Price Index for the Adjustment Month and the denominator of which
is the Base Index (but in no event shall such increase be less than 4%). In the
event that such determination cannot be made until after any anniversary of the
Commencement Date, the increase in the monthly rental payments due for the
months prior to such determination shall be paid to Lessee upon the date the
next payment of rent is due following such determination.
 
 
-2-

--------------------------------------------------------------------------------

 
 
6.             Operating Expenses. In addition to the Base Rent, Lessee will pay
to Lessor as additional rent Lessee’s operating Expense Share of the amount of
Operating Expenses paid, payable or incurred by Lessor in each year of the Term
and Lessee’s Tax Share of the real property taxes payable by Lessor in each year
of the Term, and Lessee’s share of the premiums for required insurance payable
by Lessor. As used in this lease the following terms shall be defined as
hereinafter provided:
 
(a)           Lessee’s Operating Expense Share shall be forty-one percent (41%);
 
(b)           “Operating Expenses” shall mean the following:
 
(i)             Costs of cleaning, repairing and maintaining the Common Areas of
the Building (including the costs for snow removal). As used in this lease, the
term “common areas” means, without limitation, the entrances, lobbies, trash
facilities, driveways, walkways, landscaping and all other areas and facilities,
including the plumbing, electrical, and sprinkler systems, ductwork, roof and
exterior wall and windows, in the Building which are provided for and designated
from time to time by Lessor for the general non-exclusive use and convenience of
Lessee and its employees, invitees, licensees or other visitors. Lessor grants
Lessee, its employees, invitees, licensees and other visitors a non-exclusive
license for the Term to use the common Areas; and
 
 
-3-

--------------------------------------------------------------------------------

 
 
(ii)          The cost of premiums for the insurance required under paragraphs
9.1 and 9.3 (provided that Lessee shall pay 100% of any increase in or component
of any such premiums directly attributable to the construction of the Tenant
Improvement Work and the specialty equipment installed);
 
(iii)         Notwithstanding anything else contained in this paragraph,
“Operating Expenses” shall not include: (i) any capital additions made to the
Building; (ii) repairs or other work occasioned by fire, windstorm, or other
insured casualty or hazard; (iii) leasing commissions and advertising expenses
incurred in procuring new tenants; (iv) repairs or rebuilding necessitated by
condemnation to the extent that Lessor has received condemnation proceeds for
such repairs or rebuilding; (v) any depreciation and amortization of the
Building; (vi) principal or interest payments on any indebtedness applicable to
the Building or the Premises, including any mortgage debt or ground rents
payable under any ground lease for the Building.
 
(c)            Lessee’s Tax Share shall be 41% of the real property taxes
assessed on the date hereof, plus 100% of any increase in such taxes directly
attributable to the construction of the Tenant Improvement Work;
 
(d)           As used herein the term “real property tax” shall include any form
of real estate tax or assessment, general, special, ordinary or extraordinary,
and any license fee, commercial rental tax, improvement bond or bonds, levy or
tax (other than inheritance, personal income or estate taxes) imposed on the
Premises by any authority having the direct or indirect power to tax, including
any city, state or federal government, or any school, agricultural, sanitary,
fire, street, drainage or other improvement district thereof, as against any
legal or equitable interest of Lessor in the Premises or in the real property of
which the Premises is a part, as against Lessor’s right to rent or other income
therefrom, and as against Lessor’s business of leasing the Premises. The term
“real property tax” shall also include any tax, fee, levy, assessment or charge
in substitution of, partially or totally, any tax, fee, levy, assessment for
charge hereinabove included within the definition of “real property tax.”
 
 
-4-

--------------------------------------------------------------------------------

 
 
All payments of additional rent for Operating Expenses payable by Lessee shall
be paid within ten days of receipt by Lessee of Lessor’s statement of amounts
due, which statement shall include at Lessee’s request copies of relevant
invoices and receipts. All payments of additional rent for real property taxes
payable by Lessee shall be paid within the period prescribed by law for the
payment thereof without penalty or interest; provided that Lessor has sent to
Lessee copies of such tax bills when received from the taxing authority.
 
7.             Compliance with Law; Environmental Matters.
 
7.1.           Compliance With Law.
 
 (a)           Lessor warrants to Lessee that the Premises, in its state
existing on the Commencement Date, and the above described uses do not violate
any covenants or restrictions of record, or any applicable zoning or building
code, regulation or ordinance in effect on said date. In the event it is
determined that this warranty has been violated, then it shall be the obligation
of the Lessor to promptly, at Lessor’s sole cost and expense, rectify any such
violation.
 
 (b)           Except as provided in paragraph 7.2(a), Lessee shall, at Lessee’s
expense, comply promptly with all applicable statutes, ordinances, rules,
regulations, orders, covenants and restrictions of record, and requirements in
effect during the Term or any part of the term hereof, regulating the use by
Lessee of the Premises.
 
7.2.           Environmental Matters. Lessor represents and warrants that all
activities at the Premises since Lessor’s acquisition or Premises have been and
are being conducted in compliance with all statutes, ordinances, regulations,
orders, and requirements of common law concerning (i) those activities, (ii)
repairs or construction of any improvements, (iii) handling of any materials,
(iv) discharges to the air, soil, surface, or groundwater, and (v) storage,
treatment, or disposal of any waste at or connected with any activity at the
Premises (“Environmental Statutes”).
 
 
-5-

--------------------------------------------------------------------------------

 
 
Lessor represents and warrants that no Contamination is present at the Premises.
The term “Contamination” means the uncontained presence of Hazardous Substances
at the Premises, or arising from the Premises which may require remediation
under any applicable law. The term “Hazardous Substances” means “hazardous
substances” as defined pursuant to the comprehensive Environmental Response,
compensation and Liability Act, as amended, “regulated substances” within the
meaning of Subtitle I of the Resource Conservation Recovery Act, as amended.,
“hazardous wastes”, as defined pursuant to the Delaware Hazardous Waste
Management Act, or “regulated substances” as defined pursuant to the Delaware
Underground Storage Tank Act.
 
Lessor represents and warrants that no portion of the Premises constitutes any
of the following “Environmentally Sensitive Areas”:
 
(i)            a wetland or other “water of the United States” for purposes of
section 404 of the federal clean Water Act or any similar area regulated under
any state law;
 
(ii)           a portion of the coastal zone for purposes of the Federal Coastal
Zone Management Act and the Delaware Coastal Zone Act; or
 
(iii)          any other area, including but not limited to a floodplain or
other flood hazard area, the development of which is specially restricted under
any applicable law by reason of its physical characteristics or prior use.
 
Lessor represents and warrants that no tanks for the storage of any liquid or
gas are present on the Premises except for two underground 500 gallon liquid
propane tanks.
 
Lessor represents and warrants that (i) at no point in any structure at the
Premises will air radiation levels exceed 4 picocuries/liter, (ii) Lessor does
not know or have reason to know of any investigation of the Premises for the
presence of radon gas or the presence of the radioactive decay products of radon
(collectively “Radon”) and (iii) Lessor has provided to Lessee a report of each
investigation relevant to the presence of Radon at the Premises of which Lessor
has any knowledge.
 
 
-6-

--------------------------------------------------------------------------------

 
 
The parties hereby agree that if any of the representations or warranties
contained in this paragraph 7.2 shall prove to be incorrect, or if Lessor
breaches any covenant contained in this paragraph 7.2, Lessor shall be afforded
an opportunity to cure such default provided that (i) such breach or condition
is susceptible of remediation within a reasonable amount of time as determined
by Lessee; and (ii) Lessor begins promptly after the discovery of such breach or
condition diligently to remedy same and continues such diligent efforts until
satisfactory remediation has been achieved.
 
Lessor shall indemnify and hold Lessee harmless of, from, and against any and
all expense, loss or liability suffered by Lessee by reason of the Lessor’s
breach of any provision of this Section including, but not limited to, (i) costs
to comply with any Environmental Statutes; (ii) costs to study or to remedy
contamination of the Premises or arising from the Premises; (iii) costs incident
to the study or removal of tanks, their contents or associated Contamination;
(iv) cost to prevent air radiation levels in any structure hereafter erected in
the Premises from exceeding 4 picocuries / liter or to reduce air radiation
levels in any structure on the Premises to 4 picocuries / liter or less; (v)
fines, penalties, or other sanctions assessed due to Lessor’s failure to have
complied with Environmental Statutes; (vi) loss of value of the Property by
reason of a failure to comply with Environmental Statutes or the presence on the
Property of any Hazardous Substance, tank, Environmentally Sensitive Feature or
Radon; and (vii) legal and professional fees and costs in connection with the
foregoing. For purposes of this subparagraph, the term “Lessee” shall mean
Lessee, its successors and assigns. Nothing herein shall be construed to include
(i) any condition or occurrence arising out of Lessee’s activities in or on the
Premises, or (ii) any consequential damages or losses sustained by Lessee as a
result of interruption of Lessee’s business activities or the dislocation of
Lessee’s facilities as a result of a default pursuant to this paragraph 7.2.
 
7.3.          Condition of Premises.
 
(a)           Lessor shall deliver the Premises to Lessee clean and free of
debris on the Commencement Date and Lessor further warrants to Lessee that the
Tenant Improvement Work in the Premises shall be in good operating condition on
the Commencement Date. In the event that it is determined that this warranty has
been violated, then it shall be the obligation of Lessor, after receipt of
written notice from Lessee setting forth with specificity the nature of the
violation, to promptly, at Lessor’s sole cost, rectify such violation.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Within thirty (30) days after the Commencement Date, Lessee shall give Lessor a
written list (the “Punch List”) of all contended defects in Lessor’s
construction work and of all contained variances in Lessor’s work as described
in Exhibit “H” attached hereto. Lessor shall correct all items on the Punch List
within thirty (30) days after Lessor’s receipt of the Punch List, unless the
nature of the defect or variance is such that a longer period of time is
required to repair or correct the same, in which case Lessor shall exercise due
diligence in correcting such defect or variance at the earliest possible date
and with a minimum of interference with Lessee’s operations. Nothing in this
subparagraph shall be deemed a waiver by Lessee of Lessor’s warranty contained
in paragraph 7.3(a) for violations discovered after delivery of the Punch List.
 
8.             Maintenance, Repairs, Alterations and Building Services.
 
8.1.          Lessor’s Obligations.
 
(a)           Lessor shall keep in good order, condition and repair the Common
Areas of the Building.
 
(b)           If Lessor fails to perform Lessor’s obligations under this
paragraph 8.1 or under any other paragraph of this lease, Lessee may at Lessee’s
option and upon 10 days’ prior written notice to Lessor (except in the case of
emergency, in which case no notice shall be required), perform such obligations
on Lessor’s behalf and put the Common Areas and HVAC in good order, condition
and repair, and the cost thereof shall be offset against the installment rent
next due.
 
8.2.          Lessee’s Obligations. Lessee, at its expense, shall maintain and
keep in good order, condition and repair the plumbing, electric, HVAC, lighting,
fixtures, interior walls, ceilings, floors, windows, doors and plate glass
located in, on, or within the Premises or any part thereof, and which are for
the exclusive use of the Premises or Lessee. Lessee shall procure and maintain
at Lessee’s expense an HVAC maintenance agreement, which shall be in form and
substance reasonably satisfactory to Lessor. On the last day of the Term hereof,
or on any sooner termination, Lessee shall surrender the Premises to Lessor in
the same condition as received, ordinary wear and tear excepted, clean and free
of debris.
 
 
-8-

--------------------------------------------------------------------------------

 
 
8.3.          Alterations and Additions.
 
(a)           Lessee shall not, without Lessor’s prior written consent, which
consent shall not be unreasonably withheld or delayed, make any alterations,
improvements, additions, or Utility Installations in, on or about the Premises,
except for nonstructural alterations not exceeding $7,500. In any event, whether
or not in excess of $7,500 in cost, Lessee shall make no change or alteration to
the exterior of the Premises nor the exterior of the Building without Lessor’s
prior written consent. As used in this paragraph 8.3 the term “Utility
Installation” shall mean air lines, power panels, electrical distribution
systems, lighting fixtures, space heaters, air conditioning, plumbing, and
fencing. Should Lessee make any alterations, improvements, additions or Utility
Installations without the prior approval of Lessor, Lessor may require that
Lessee remove any or all of the same.
 
(b)           Any alterations, improvements, additions or Utility Installations
in or about the Premises that Lessee shall desire to make and which requires the
consent of the Lessor shall be presented to Lessor in written form, with
proposed detailed plans. If Lessor shall give its consent, the consent shall be
deemed conditioned upon Lessee acquiring a permit to do so from appropriate
government agencies, the furnishing of a copy thereof to Lessor prior to the
commencement of the work and the compliance by Lessee of all conditions of said
permit in a prompt and expeditious manner.
 
(c)           Lessee shall pay, when due, all claims for labor or materials
furnished to or for Lessee at or for use in the Premises, which claims are or
may be secured by any mechanics’ or materialmen’s lien against the Premises or
any interest therein. Lessee shall give Lessor not less than ten (10) days’
notice prior to the commencement of any work in the Premises, and Lessor shall
have the right to post notices of non-responsibility in or on the Premises as
provided by law. If Lessee shall, in good faith, contest the validity of any
such lien, claim or demand, then Lessee shall, at its sole expense defend itself
and Lessor against the same and shall pay and satisfy any such adverse judgment
that may be rendered thereon before the endorsement thereof against the Lessor
or the Premises, upon the condition that if Lessor shall require, Lessee shall
furnish to Lessor a surety bond satisfactory to Lessor in an amount equal to
such contested lien claim or demand indemnifying Lessor against liability for
the same and holding the Premises free from the effect of such lien or claim and
shall obtain release of such lien by substitution of such surety bond as
security therefor. In addition, Lessor may require Lessee to pay Lessor’s
attorneys fees and costs in participating in such action if Lessor shall decide
it is to its best interest to do so.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(d)           Unless Lessor requires their removal, as set forth in paragraph
8.3(a), all alterations, improvements, additions and Utility Installations,
which may be made on the Premises, shall become the property of Lessor and
remain upon and be surrendered with the Premises at the expiration of the Term.
 
9.             Insurance; Indemnity.
 
9.1.           Liability Insurance - Lessor. Lessor shall obtain and keep in
force during the Term of this lease a policy of Combined Single Limit Bodily
Injury and Property Damage Insurance, insuring Lessor and Lessee against any
liability arising out of the ownership, use or occupancy maintenance of the
Premises and all areas appurtenant thereto in an amount not less than $500,000
per occurrence.
 
9.2.           Liability Insurance - Lessee. Lessee shall obtain and keep in
force during the Term of this lease a policy of combined Single Limit Bodily
Injury and Property Damage Insurance, insuring Lessor and Lessee against any
liability arising out of the use or occupancy of the Premises and all areas
appurtenant thereto in an amount not less than $500,000 per occurrence.
 
9.3.           Property Insurance. Lessor shall obtain and keep in force during
the Term of this lease a policy or policies of insurance covering loss or damage
to the Building, including Lessee’s fixtures, equipment or tenant improvements
in an amount not to exceed the full replacement value thereof as the same may
exist from time to time, providing protection against all perils included within
the classification of fire, extended coverage, vandalism, malicious mischief,
flood (in the event same is required by a lender having a lien on the Premises),
special extended perils (“all risk”, as such term is used in the insurance
industry).
 
 
-10-

--------------------------------------------------------------------------------

 
 
9.4.           Insurance Policies. Insurance required hereunder shall be in
companies holding a “General Policyholders Rating” of at least B plus, or such
other rating as may be required by a lender having a lien on the Premises, as
set forth in the most current issue of “Best Insurance Guide”. Lessor and Lessee
shall deliver to each other copies of policies of all insurance required under
paragraph 8 or certificates evidencing the existence and amounts of such
insurance. No such policy shall be cancellable or subject to reduction of
coverage or other modification except after thirty (30) days’ prior written
notice to the other. Each party shall, at least thirty (30) days prior to the
expiration of such policies, furnish the other with renewals thereof. Lessee
shall not do or permit to be done anything which shall invalidate the insurance
policies referred to in paragraph 9.3.
 
9.5.           Waiver of Subrogation. Lessee and Lessor each hereby release and
relieve the other, and waive their entire right of recovery against the other
for loss or damage arising out of or incident to the perils insured against
under paragraph 9.3, which perils occur in, on or about the Premises, whether
due to the negligence of Lessor or Lessee or their agents, employees,
contractors and/or invitees. Lessee and Lessor shall, upon obtaining the
policies of insurance required hereunder, give notice to the insurance carrier
or carriers that the foregoing mutual waiver of subrogation is contained in this
lease.
 
9.6.           Indemnity. Lessee shall indemnify and hold harmless Lessor from
and against any and all claims arising from Lessee’s use of the Premises, or
from the conduct of Lessee’s business or from any activity, work or things done,
permitted or suffered by Lessee in or about the Premises or elsewhere and shall
further indemnify and hold harmless Lessor from and against any and all claims
arising from any breach or default in the performance of any obligation on
Lessee’s part to be performed under the terms of this lease, or arising from any
negligence of the Lessee, or any of Lessee’s agents, contractors, or employees,
and from and against all costs, attorneys’ fees, expenses and liabilities
incurred in the defense of any such claim or any action or proceeding brought
thereon; and in case any action or proceeding be brought against Lessor by
reason of any such claim. Lessee upon notice from Lessor shall defend the same
at Lessee’s expense by counsel satisfactory to Lessor.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Lessor shall indemnify and hold harmless Lessee from and against any and all
claims arising from any breach or default in the performance of any obligation
on Lessor’s part to be performed under the terms of this lease, or arising from
any negligence of the Lessor, or any of Lessor’s agents, contractors, or
employees, and from and against all costs, attorneys’ fees, expenses and
liabilities incurred in the defense of any such claim or any action or
proceeding brought thereon; and in case any action or proceeding be brought
against Lessee by reason of any such claim. Lessor upon notice from Lessee shall
defend the same at Lessor’s expense by counsel satisfactory to Lessee.
 
10.           Damage or Destruction.
 
10.1.           Definitions.
 
(a)           “Premises Partial Damage” shall herein mean damage or destruction
to the Premises to the extent that the cost of repair is less than 50% of the
fair market value of the Premises immediately prior to such damage or
destruction. “Premises Building Partial Damage” shall herein mean damage or
destruction to the Building of which the Premises are a part to the extent that
the cost of repair is less that 50% of the fair market value of the Building as
a whole immediately prior to such damage or destruction.
 
(b)           “Premises Total Destruction” shall herein mean damage or
destruction to the Premises to the extent that the cost of repair is 50% or more
of the fair market value of the Premises immediately prior to such damage or
destruction.
 
(c)           “Insured Loss” shall herein mean damage or destruction which was
caused by an event required to be covered by the insurance described in
paragraph 10.
 
10.2.           Partial Damage - Insured Loss. Subject to the provisions of
paragraph 10.4, 10.5 and 10.6, if at any time during the Term of this lease
there is damage which is an Insured loss and which falls into the classification
of Premises Partial Damage or Premises Building Partial Damage, then Lessor
shall, at Lessor’s sole cost, repair such damage, including Lessee’s fixtures,
equipment or tenant improvements as soon as reasonably possible and this lease
shall continue in full force and effect.
 
 
-12-

--------------------------------------------------------------------------------

 
 
10.3.           Partial Damage - Uninsured Loss. Subject to the provisions of
paragraphs 10.4, 10.5 and 10.6, if at any time during the Term of this lease
there is damage which is not an Insured loss and which fails within the
classification of Premises Partial Damage or Premises Building Partial Damage,
unless caused by a willful act of Lessee (in which event Lessee shall make the
repairs at Lessee’s expense), Lessor may at Lessor’s option either (i) repair
such damage as soon as reasonably possible at Lessor’s expense, in which event
this lease shall continue in full force and effect, or (ii) give written notice
to Lessee within fifteen (15) days after the date of the occurrence of such
damage of Lessor’s intention to cancel and terminate this lease. In the event
Lessor shall give such notice of Lessor’s intention to cancel and terminate this
lease, Lessee shall have the right within fifteen (15) days after the receipt of
such notice to give written notice to Lessor of Lessee’s intention to repair
such damage at Lessee’s expense, in which event this lease shall continue in
full force and effect, and Lessee shall proceed to make such repairs as soon as
reasonably possible. If Lessee does not give such notice within such 15-day
period this lease shall be cancelled and terminated and Lessee shall have no
further obligations or duties thereunder including the payment of rent as of the
date of the occurrence of such damage.
 
10.4.           Total Destruction. If at any time during the term of this lease
there is damage, whether or not an Insured loss, (including destruction required
by any authorized public authority), which falls into the classification of
Premises Total Destruction or Premises Building Total Destruction, this lease
shall automatically terminate and Lessee shall have no further obligations or
duties thereunder including the payment of rent as of the date of such total
destruction.
 
10.5.           Damage Near End of Term.
 
(a)           If at any time during the last six months of the Term of this
lease there is damage, whether or not an Insured loss, which falls within the
classification of Premises Partial Damage, Lessor and Lessee each has the option
to cancel and terminate this lease as of the date of occurrence of such damage
by giving written notice to the other of its election to do so within 30 days
after the date of occurrence of such damage.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding paragraph 10.5(a), in the event that Lessee has an
option to extend or renew this lease, and the time within which said option may
be exercised has not yet expired, Lessee shall exercise such option, if it is to
be exercised at all, no later that 25 days after the occurrence of an Insured
loss falling within the classification of Premises Partial Damage during the
last six months of the Term of this lease. If Lessee duly exercises such option
during said 25 day period, Lessor shall, at Lessor’s expense, repair such damage
as soon as reasonably possible and this lease shall continue in full force and
effect. If Lessee fails to exercise such option during said 25 day period, then
Lessor may at Lessor’s option terminate and cancel this lease as of the
expiration of said 25 day period by giving written notice to Lessee of Lessor’s
election to do so within 5 days after the expiration of said 25 day period,
notwithstanding any term or provision in the grant of option to the contrary.
 
10.6.           Abatement of Rent; Lessee’s Remedies.
 
(a)           In the event of damage described in paragraphs 10.2 or 10.3 and
Lessor or Lessee repairs or restores the Premises pursuant to the provisions of
this paragraph 10, the rent payable hereunder for the period during which such
damage, repair or restoration continues shall be abated in proportion to the
degree to which Lessee’s use of the Premises is impaired. Except for abatement
of rent Lessee shall have no claim against Lessor for any damage suffered by
reason of any such damage, destruction, repair or restoration.
 
(b)           If Lessor shall be obligated to repair or restore the Premises
under the provisions of this paragraph 10 and shall not commence meaningful
repair or restoration within 30 days after such obligations shall accrue, Lessee
may at Lessee’s option cancel and terminate his lease by giving Lessor written
notice of Lessee’s election to do so at any time prior to Lessor’s meaningful
commencement of such repair or restoration. In such event this lease shall
terminate as of the date of such notice and Lessee shall have no further
obligations or duties thereunder, including the payment of rent, as of the date
of the occurrence of the damage.
 
 
-14-

--------------------------------------------------------------------------------

 
 
10.7.           Termination - Advance Payments. Upon termination of this lease
pursuant to this paragraph 10, an equitable adjustment shall be made concerning
any advance rent and any advance payments made by Lessee to Lessor.
 
10.8.           Waiver. Lessor and Lessee waive the provisions of any statutes
which relate to termination of leases when leased property is destroyed and
agree that such event shall be governed by the terms of this lease.
 
11.           Utilities. Lessee shall pay for all water, gas, heat, light,
power, telephone and other utilities and services supplied to the Premises,
together with any taxes thereon. Such services are to be separately metered to
Lessee.
 
12.           Assignment and Subletting.
 
12.1.           Lessor’s Consent Required. Lessee shall not voluntarily or by
operation of law assign, transfer, mortgage, sublet, or otherwise transfer or
encumber all of any part of Lessee’s interest in this lease or in the Premises,
without Lessor’s prior written consent, which Lessor shall not unreasonably
withhold or delay. Lessor shall respond in writing to Lessee’s request for
consent hereunder in a timely manner and any attempted assignment, transfer,
mortgage, encumbrance or subletting without such consent shall be void and shall
constitute a breach of this lease.
 
12.2.           Lessee Affiliate. Notwithstanding the provisions of paragraph
12.1 hereof, Lessee may assign or sublet the Premises, or any portion thereof,
without Lessor’s consent, to any corporation which controls, is controlled by or
is under common control with Lessee, or to any corporation resulting from the
merger or consolidation with Lessee, or to any person or entity, which acquires
all or substantially all of the assets of Lessee as a going concern of the
business that is being conducted on the Premises, provided that said assignee
assumes, in full, the obligations of Lessee under this lease. Any such
assignment shall not, in any way, affect or limit the liability of Lessee under
the terms of this lease even if after such assignment or subletting the terms of
this lease are changed or altered, provided, however, that any material change
to the terms of this lease (including, but not limited to, the Term or Rent)
after such an assignment or subletting, shall require the prior consent of
Lessor and any such change made without Lessor’s prior consent shall not be
binding on Lessor.
 
 
-15-

--------------------------------------------------------------------------------

 
 
12.3.           No Release of Lessee. Regardless of Lessor’s consent, no
subletting or assignment shall release Lessee of Lessee’s obligation or alter
the primary liability of Lessee to pay the Rent and to perform all other
obligations to be performed by Lessee hereunder. The acceptance of Rent by
Lessor from any other person shall not be deemed to be a waiver by Lessor or any
provision hereof. Consent to one assignment or subletting shall not be deemed
consent to any subsequent assignment or subletting. In the event of default by
any assignee of Lessee or any successor of Lessee, in the performance of any of
the terms thereof, Lessor may proceed directly against Lessee without the
necessity of exhausting remedies against said assignee. Lessor may consent to
subsequent assignments or subletting of this Lease or amendments or
modifications to this Lease with assignees of Lessee or any successor of Lessee,
and without obtaining its or their consent thereto and such action shall not
relieve Lessee of liability under this Lease.
 
12.4            Assignment Fees. In the event Lessee shall assign or sublet the
Premises then Lessee shall pay an assignment processing fee equal to $200,00 for
each such request.
 
13.           Defaults; Remedies.
 
13.1 Defaults. The occurrence of any one or more of the following events shall
constitute a material default and breach of this Lease by Lessee:
 
(a)           The failure by Lessee to make any payment of rent as and when due,
where such failure shall continue for a period of five days after Lessee’s
receipt of written notice from Lessor. In the event that Lessor serves Lessee
with a Notice to Pay Rent or Quit pursuant to applicable Unlawful Detainer
statutes, such Notice to Pay Rent or Quit shall also constitute the notice
required by this subparagraph;
 
(b)           The failure by Lessee to observe or perform any of the covenants,
conditions or provisions of this Lease to be observed or performed by Lessee,
other than described in paragraph (a) above, where such failure shall continue
for a period of 30 days after written notice hereof from Lessor to Lessee;
provided, however, that if the nature of Lessee’s default is such that more than
30 days are reasonably required for its cure, then Lessee shall not be deemed to
be in default if Lessee commenced such cure within said 30-day period and
thereafter diligently prosecutes such cure to completion;
 
 
-16-

--------------------------------------------------------------------------------

 
 
(c)           (i) The making by Lessee of any general arrangement or assignment
for the benefit of creditors; (ii) Lessee becomes a “debtor” as defined in 11
U.S.C. § 101 or any successor statute thereto (unless, in the case of a petition
filed against Lessee, the same is dismissed within 60 days); (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Lessee’s assets located at the Premises or of Lessee’s interest in this lease,
where possession is not restored to Lessee within 30 days; or (iv) the
attachment, execution or other judicial seizure of substantially all of Lessee’s
assets located at the Premises or of Lessee’s interest in this lease, where such
seizure is not discharged within 30 days. Provided, however, in the event that
any provision of this paragraph 13.1(c) is contrary to any applicable law, such
provision shall be of no force or effect;
 
(d)           The discovery by Lessor that any financial statement given to
Lessor by Lessee, any assignee of Lessee, any subtenant of Lessee, any successor
in interest of Lessee or any guarantor of Lessee’s obligation hereunder, and any
of them, was materially false.
 
13.2.           Remedies. In the event of any such material default or breach by
Lessee, Lessor may at any time after providing Lessee with written notice, but
without limiting Lessor in the exercise of any right or remedy which Lessor may
have by reason of such default or breach:
 
(a)           Terminate Lessee’s right to possession of the Premises by any
lawful means, in which case this lease shall terminate and Lessee shall
immediately surrender possession of the Premises to Lessor. In such event Lessor
shall be entitled to recover from Lessee all damages incurred by Lessor by
reason of Lessee’s default including, but not limited to, the cost of recovering
possession of the Premises; expenses of reletting, including necessary
renovation and alteration of the premises, reasonable attorneys’ fees, and any
real estate commission actually paid; the worth at the time of award by the
court having jurisdiction thereof of the amount by which the unpaid rent for the
balance of the term after the time of such award exceeds the amount of such
rental loss for the same period that Lessee proves could be reasonably avoided.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(b)           Maintain Lessee’s right to possession in which case this lease
shall continue in effect whether or not Lessee shall have abandoned the
Premises. In such event Lessor shall be entitled to enforce all of Lessor’s
rights and remedies under this lease, including the right to recover the rent as
it becomes due hereunder;
 
(c)           Pursue any other remedy now or hereafter available to Lessor under
the laws or judicial decisions of the State of Delaware. Unpaid installments of
rent and other unpaid monetary obligations of Lessee under the terms of this
lease shall bear interest from the date due at the maximum rate then allowable
by law.
 
13.3.           Default by Lessor. Lessor shall not be in default unless Lessor
fails to perform obligations required of Lessor within a reasonable time, but in
no event later than ten (10) days after written notice by Lessee to Lessor and
to the holder of any first mortgage or deed of trust covering the Premises whose
name and address shall have theretofore been furnished to Lessee in writing,
specifying wherein Lessor has failed to perform such obligation; provided,
however, that if the nature of Lessor’s obligation is such that more than ten
(10) days are required for performance then Lessor shall not be in default if
Lessor commences meaningful performance within such 10-day period and thereafter
diligently prosecutes the same to completion.
 
13.4.           Late Charges. Lessee hereby acknowledges that late payment by
Lessee to Lessor of rent and other sums due hereunder will cause Lessor to incur
costs not contemplated by this lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed on
Lessor by the terms of any mortgage or trust deed covering the Premises.
Accordingly, if any installment of rent shall not be received by Lessor or
Lessor’s designee within fifteen (15) days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall pay to Lessor a late
charge equal to 3% of such overdue amount. The parties hereby agree that such
late charge represents a fair and reasonable estimate of costs Lessor will incur
by reason of late payment by Lessee. Acceptance of such late charge by Lessor
shall in no event constitute a waiver of Lessee’s default with respect to such
overdue amount, nor prevent Lessor from exercising any of the other rights and
remedies granted hereunder.
 
 
-18-

--------------------------------------------------------------------------------

 
 
14.           Condemnation. If the Premises or any portion thereof are taken
under the power of eminent domain, or sold under the threat of the exercise of
said power (all of which are herein called “condemnation”), this lease shall
terminate as to the part so taken as of the date the condemning authority takes
title or possession, whichever first occurs. If more than 10% of the floor area
of the Building, or more than 25% of the area of the Premises is taken by
condemnation, Lessee may, at Lessee’s option, to be exercised in writing within
fifteen (15) days after Lessor shall have given Lessee written notice of such
taking (or in the absence of such notice, within fifteen (15) days after the
condemning authority shall have taken possession) terminate this lease as of the
date the condemning authority takes such possession. If Lessee opts to terminate
this lease as described in the foregoing, Lessee’s obligations and duties under
this lease shall cease as of the date of condemning authority take such
possession. If Lessee does not terminate this lease in accordance with the
foregoing, this lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the rent shall be reduced in the proportion
that the floor area of the Building taken bears to the total floor area of the
Building situated on the Premises. No reduction of rent shall occur if the only
area taken is that which does not have a building located thereon. Any award for
the taking of all or any part of the Premises under the power of eminent domain
or any payment made under threat of the exercise of such power shall be the
property of Lessor, whether such award shall be made as compensation for
diminution in value of the leasehold or for the taking of the fee, or as
severance damages; provided, however, that Lessee shall be entitled to any award
for loss of or damage to Lessee’s equipment, trade fixtures and removable
personal property. In the event that this lease is not terminated by reason of
such condemnation, Lessor shall to the extent of severance damages received by
Lessor in connection with such condemnation, repair any damage to the Premises
caused by such condemnation except to the extent that Lessee has been reimbursed
therefor by the condemning authority.
 
 
-19-

--------------------------------------------------------------------------------

 
 
15.           Brokers’ Fees.
 
Lessor shall be responsible for all brokers, commissions or finder’s fees
charged by Stoltz Realty and warrants to Lessee that no brokers’ commissions,
finders’ fees or similar payments shall be claimed through Lessee in connection
with the execution of this lease, and agrees to indemnify and hold Lessee
harmless from any liability that may arise from such claims, including
reasonable attorney’s fees.
 
16.           Estoppel Certificate.
 
(a)           Lessee shall at any time upon not less than 10 days’ prior written
notice from Lessor execute, acknowledge and deliver to Lessor a statement in
writing (i) certifying that this lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this lease, as so modified, is in full force and effect) and the date to
which the rent is paid and (ii) acknowledging that there are not, to Lessee’s
knowledge, any uncured defaults, or events which with the passage of time would
be defaults, on the part of Lessor hereunder, or specifying such defaults if any
are claimed. Any such statement may be conclusively relied upon by any
prospective purchaser or encumbrancer of the Premises.
 
(b)           At Lessor’s option, Lessee’s failure to deliver such statement
within such time shall be a material breach of this lease or shall be conclusive
upon Lessee (i) that this lease is in full force and effect, without
modification except as may be represented by Lessor, (ii) that there are no
uncured defaults in Lessor’s performance, and (iii) that not more than one
month’s rent has been paid in advance or such failure may be considered by
Lessor as a default by Lessee under this lease.
 
(c)           If Lessor desires to finance, refinance, or sell the Premises, or
any part thereof, Lessee hereby agrees to deliver to any lender or purchaser
designated by Lessor such financial statements of Lessee as may be reasonable
required by such lender or purchaser. Such statements shall include to the
extent available the past three years’ financial statements of Lessee. All such
financial statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.
 
 
-20-

--------------------------------------------------------------------------------

 
 
17.           Lessor’s Liability. The term “Lessor” as used herein shall mean
only the owner and owners at the time in question of the fee title or a lessee’s
interest in a ground lease of the Premises. In the event of any transfer of such
title or interest, Lessor herein name (and in case of any subsequent transfers
then the grantor) shall be relieved from and after the date of such transfer of
all liability as respects Lessor’s obligations thereafter to be performed,
provided that any funds in the hands of Lessor of the then grantor at the time
of such transfer, in which Lessee has an interest, shall be delivered to the
grantee. The obligations contained in this Lease to be performed by Lessor
shall, subject as aforesaid, be binding on Lessor’s successors and assigns, only
during their respective periods of ownership.
 
18.           Severability. The invalidity of any provisions of this Lease as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.
 
19.           Time of Essence. Time is of the essence.
 
20.           Incorporation of Prior Agreements; Amendments. This Lease contains
all agreements of the parties with respect to any matter mentioned herein. No
prior agreement or understanding pertaining to any such matter shall be
effective. This Lease may be modified in writing only, signed by the parties in
interest at the time of the modification. Except as otherwise stated in this
Lease, Lessee hereby acknowledges that neither the real estate brokers listed in
paragraph 15 hereof nor any cooperating broker on this transaction nor the
Lessor or any employees or agents of any of said persons has made any oral or
written warranties or representations to Lessee relative to the condition or use
by Lessees of said Premises and Leases acknowledges that Lessee assumes all
responsibility regarding the Occupational Safety Health Act, the legal use and
adaptability of the Premises and the compliance thereof with all applicable laws
and regulations in effect during the term of this Lease except as otherwise
specifically stated in this Lease.
 
 
-21-

--------------------------------------------------------------------------------

 
 
21.           Notices. Any notice required or permitted to be given hereunder
shall be in writing and may be given personal delivery or by certified mail, and
if given personally or by mail, shall be deemed sufficiently given if addressed
to Lessee or to Lessor at the address noted below the signature of the
respective parties, as the case may be. Each such notice shall be deemed given
upon personal delivery or, if by certified mail, upon mailing. Either party may
by notice to the other specify a different address for notice purposes except
that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice purposes. A copy of all notices required
or permitted to be given to Lessor hereunder shall be concurrently transmitted
to such party or parties at such addresses as Lessor may from time to time
hereafter designate by notice to Lessee.
 
22.           Waivers. No waiver by Lessor or any provision hereof shall be
deemed a waiver of any other provision hereof or of any subsequent breach by
Lessee of the same or any other provision. Lessor’s consent to, or approval of
any act, shall not be deemed to render unnecessary the obtaining of Lessor’s
consent to or approval of any subsequent act by Lessee. The acceptance of rent
hereunder by Lessor shall not be a waiver of any preceding breach by Lessee of
any provision hereof, other than the failure of Lessee to pay the particular
rent so accepted, regardless of Lessor’s knowledge of such preceding breach at
the time of acceptance of such rent.
 
23.           Recording. Either Lessor or Lessee shall, upon request of the
other, execute, acknowledge and deliver to the other a “short form” memorandum
of this lease for recording purposes.
 
24.           Holding Over. If Lessee, with Lessor’s consent, remains in
possession of the Premises or any part thereof after the expiration of the term
hereof, such occupancy shall be a tenancy from month to month upon all the
provisions of this lease pertaining to the obligations of Lessee, but all
options and rights of first refusal, if any, granted under the terms of this
lease shall be deemed terminated and be of no further effect during said month
to month tenancy.
 
25.           Cumulative Remedies. No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity.
 
 
-22-

--------------------------------------------------------------------------------

 
 
26.           Covenants and Conditions. Each provision of this lease performable
by Lessee shall be deemed both a covenant and a condition.
 
27.           Binding Effect; Choice of Law. Subject to any provisions hereof
restricting assignment or subletting by Lessee, this lease shall bind the
parties, their personal representatives, successors and assigns. This lease
shall be governed by the laws of the State of Delaware.
 
28.           Subordination.
 
(a)           This lease, at Lessor’s option, shall be subordinate to any ground
lease, mortgage, deed of trust, or any other hypothecation or security now or
hereafter placed upon the real property of which the Premises are a part and to
any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof.
Notwithstanding such subordination, Lessee’s right to quiet possession of the
Premises shall not be disturbed if Lessee is not in default and so long as
Lessee shall pay the Rent and observe and perform all of the provisions of this
lease, unless this lease is otherwise terminated pursuant to its terms. If any
mortgagee, trustee or ground Lessor shall elect to have this lease prior to the
lien of its mortgage, deed of trust or ground lease, and shall give written
notice thereof to Lessee, this lease shall be deemed prior to such mortgage,
deed of trust, or ground lease, whether this lease is dated prior or subsequent
to the date of said mortgage, deed of trust or ground lease or the date of
recording thereof.
 
(b)           Lessee agrees to execute any documents required to effectuate an
attornment, a subordination or to make this lease prior to the lien of any
mortgage, deed of trust or ground lease, as the case may be. If Lessee fails to
execute such documents within 10 days after written demand, Lessor may execute
such documents on behalf of Lessee as Lessee’s attorney-in-fact. Lessee does
hereby make, constitute and irrevocably appoint Lessor as Lessee’s
attorney-in-fact and in Lessee’s name, place and stead, to execute such
documents in accordance with this paragraph 28(b).
 
29.           Intentionally Omitted.
 
 
-23-

--------------------------------------------------------------------------------

 
 
30.           Lessor’s Access. Lessor and Lessor’s agents, upon prior written
notice to Lessee, shall have the right to enter the Premises at reasonable times
for the purpose of inspecting the same, showing the same to prospective
purchasers, lenders, or lessees, and making such alterations, repairs,
improvements or additions to the Premises or to the Building of which they are a
part as Lessor may deem necessary or desirable; provided, however that upon such
entry Lessor and/or Lessor’s agents (except in the case of emergency) shall be
required to be accompanied by a representative of Lessee for purposes of
protecting and preserving the confidentiality of Lessee’s work on the Premises.
Lessor may not at any time place on or about the Premises any ordinary “For
Sale” signs. Lessor may at any time during the last 120 days of the Term hereof
place on or about the Premises on the Building any ordinary “For Lease” signs,
all without rebate of rent or liability to Lessee; provided that Lessor shall
not permitted to place “For Lease” signs on or about the Premises until any
options or rights available to Lessee to extend the term of this lease or to
renew this lease or any options or rights of first refusal to lease the Premises
or rights of first offer to purchase the Premises have lapsed.
 
31.           Signs. Lessee shall not place any sign upon the Premises without
Lessor’s prior written consent, which shall not be unreasonably withheld, except
that Lessee shall have the right, without the prior permission of Lessor, to
place ordinary and usual for rent or sublet signs thereon.
 
32.           Merger. The voluntary or other surrender of this lease by Lessee,
or a mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor, terminate all or any existing
subtenancies or may, at the option of Lessor, operate as an assignment to Lessor
of any or all of such subtenancies.
 
33.           Consents. Wherever in this lease the consent of one party is
required to an act of the other party, such consent shall not be unreasonably
withheld.
 
34.           Quiet Possession. Upon Lessee paying the rent for the Premises and
observing and performing all of the covenants, conditions and provisions on
Lessee’s part to be observed and performed hereunder, Lessee shall have quiet
possession of the Premises for the entire Term hereof subject to all of the
provisions of this lease. The individuals executing this lease on behalf of
Lessor represent and warrant to Lessee that they are fully authorized and
legally capable of executing this lease on behalf of Lessor and that such
execution is binding upon all parties holding an ownership interest in the
Premises.
 
 
-24-

--------------------------------------------------------------------------------

 
 
35.           Options: Right of First Refusal.
 
35.1.           Definition. As used in this paragraph the word “Options” means
the right or option to extend the term of this lease or to renew this lease.
 
35.2.           Options Personal. Each Option granted to Lessee in this lease is
personal to Lessee and may not be exercised or be assigned, voluntarily or
involuntarily, by or to any person or entity other than Lessee, provided,
however, the Option may be exercised by or assigned to any Lessee Affiliate as
defined in paragraph 12 of this lease. The Options herein granted to Lessee are
not assignable separate and apart from this lease.
 
35.3.           Effect of Default on Options.
 
(a)           Lessee shall have no right to exercise an Option, notwithstanding
any provision in the grant of Option to the contrary, (i) during the time
commencing from the date Lessor gives to Lessee a notice of default pursuant to
paragraph 13.1(a) or 13.l(b) and continuing until the default alleged in said
notice of default is cured, or (ii) at any time after an event of default
described in paragraphs 13.1(c) or 13.1(d) (without any necessity of Lessor to
give notice of such default to Lessee).
 
(b)           The period of time within which an option may be exercised shall
not be extended or enlarged by reason of Lessee’s inability to exercise an
option because of the provisions of paragraph 36.3.
 
35.4.           Option to Renew. Lessee shall have the right, at its sole
option, to renew this lease for an additional period of five (5), years
following the term hereof, upon the same terms and conditions in effect at the
expiration of the prior term, including provision for the escalation of rent and
including this option to renew; provided that the ceiling and floor limitations
for the escalation of rent in Section 5(e) (ii) herein shall not apply following
the fifteenth anniversary of the Commencement Date; provided further that Lessee
shall have given Lessor no more than six and no less than three months written
notice in advance at the end of the prior term of its intention to renew this
lease. Lessee hereby guarantees that it will exercise the first five (5) year
renewal option under this Lease and that TSD Biosciences will exercise the first
five (5) year renewal option under its lease with Lessor for a portion of the
Building. In the event TSD Biosciences fails to exercise its first five (5) year
option as provided above then Lessee will lease such space on the terms made
available to TSD Biosciences.
 
 
-25-

--------------------------------------------------------------------------------

 
 
36.           Multiple Tenant Building. Lessee agrees that it will abide by,
keep and observe all reasonable rules and regulations which Lessor may make from
time to time for the management, safety, care, and cleanliness of the building
and grounds, the parking of vehicles and the preservation of good order therein
as well as for the convenience of other occupants and tenants of the building.
The violations of any such rules and regulations shall be deemed a material
breach of this Lease by Lessee.
 
37.           Security Measures. Lessee hereby acknowledges that the rent
payable to Lessor hereunder does not include the cost of guard service or other
security measures, and that Lessor shall have no obligation whatsoever to
provide same. Lessee assumes all responsibility for the protection of Lessee,
its agents and invitees from acts of third parties.
 
38.           Easements. Lessor reserves to itself the right, from time to time,
to grant such easements, rights and dedications that Lessor deems necessary or
desirable, and to cause the recordation of Parcel Maps and restrictions, so long
as such easements rights, dedications, Maps and restrictions do not interfere’
with the use of the Premises by Lessee. Lessee shall sign any of the
aforementioned documents upon request of Lessor and failure to do so shall
constitute a material breach of this lease.
 
39.           Performance Under Protest. If at any time a dispute shall arise as
to any amount or sum of money to be paid by one party to the other under the
provisions hereof the party against whom the obligation to pay the money is
asserted shall have the right to make payment “under protest” and such payment
shall not be regarded as a voluntary payment, and there shall survive the right
on the part of said party to institute suit for recovery of such sum. If it
shall be adjudged that there was no legal obligation on the part of said party
to pay such sum or any part thereof, said party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay under the
provisions of this lease.
 
 
-26-

--------------------------------------------------------------------------------

 
 
40.           Authority. If either Lessor or Lessee is a corporation, trust, or
general or limited partnership, each individual executing this lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on behalf of said entity.
 
LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR INFORMED
AND VOLUNTARY CONSENT THERETO, THE PARTIES HEREBY AGREE THAT, AT THE TIME THIS
LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE AND
EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.
 
The parties hereto have executed this Lease at the Place and on the dates
specified immediately adjacent to their respective signatures.
 
Executed at 128 SANDY DRIVE on 10/26/93, 1993.

        LESSOR: TOBER & AGNEW PROPERTIES, INC.        
By:
/s/ R. Tober    
(Seal)
       
Title:
VICE PRES

 
Executed at 128 SANDY DRIVE on 10/26/93, 1993.

        LESSEE: STRATEGIC DIAGNOSTICS INDUSTRIES INCORPORATED        
By:
/s/ Anne Cavanaugh    
(Seal)
       
Title:
VICE PRESIDENT

 
 
-27-

--------------------------------------------------------------------------------

 
 
ADDENDUM TO INDUSTRIAL LEASE
 
This Addendum to the Industrial Lease (the “Industrial Lease”), dated, for
reference purposes only __________ 1993, is made by and between TOBER & AGNEW
PROPERTIES, INC., a Delaware corporation (herein called “Lessor”) and Strategic
Diagnostics Industries, Inc. a Delaware corporation (herein called “Lessee”).
The “Industrial Lease” is that lease agreement dated as of this same date made
by and between the Lessor and the Lessee. All capitalized terms used herein and
not defined herein shall have the same meaning as set forth in the Industrial
Lease.
 
1.           Lessor’s Obligation to Construct Tenant Improvement Work.
 
(a)           Lessor hereby covenants and agrees to commence the Tenant
Improvement Work immediately upon execution of the lease and to complete the
Tenant Improvement Work in as expeditious a manner as possible in accordance
with all applicable standards of care and diligence.
 
(b)           Lessor represents and warrants that it has available to it the
financial resources and personnel and that it possesses the expertise to
commence construction of the Tenant Improvement Work and to complete it in
accordance with the covenants made in subparagraph (a).
 
(c)           Any breach of the representations, warranties and covenants
contained in this Addendum to the Industrial Lease shall constitute a material
breach of the Industrial Lease. In the event of such breach, Lessee may
terminate the Industrial Lease.
 
2.           Payment for Tenant Improvement Work.
 
(a)           All costs (up to a maximum of $350,000 in the aggregate for those
items described in Sections 2(b)(i) and 2(b)(iii) herein) for Tenant Improvement
Work (“Tenant Improvement Costs”), as defined by Section 2(b) herein, shall be
financed by the Lessor and paid for by the Lessee. All Tenant Improvement Costs
shall be paid in full by the Lessee in monthly installments over the five (5)
year period immediately following the commencement Date.
 
 
-28-

--------------------------------------------------------------------------------

 
 
(b)           Tenant Improvement Costs shall be the following costs directly
associated with the work depicted or described in Exhibit B of the Industrial
Lease:
 
(i)           supplier and subcontractor costs, professional fees including, but
not limited to, architectural fees, permits and inspection costs incurred after
February 22, 1991;
 
(ii)          a ten percent (10%) surcharge on those costs described in the
foregoing Section 2(b)(i);
 
(iii)         the following costs relating to the acquisition of financing for
the Tenant Improvement Work:
 
A.           loan origination fees;
 
 
B.
other loan costs, including, but not limited to, legal and recording costs and
document preparation fees;

 
C.           bank appraisal fees; and
 
 
D.
interest on all loans undertaken by the Lessor prior to the Commencement Date to
finance the Tenant Improvement Work.

 
(c)          Interest of nine percent (9%) per annum shall be charged on all
costs associated with the items described in the foregoing Sections 2(b) (i) -
(iii).
 
(d)          Beginning with the first year following the tenth anniversary of
the Commencement Date, and on each anniversary of the Commencement Date
thereafter through the end of the term and any renewal thereof, the Base Rent,
as defined in Section 5, of the Industrial Lease and as adjusted therein, as it
is applied to that portion of the Premises subject to the Tenant Improvement
Work (the “Improvement Work Base Rent”), shall be increased by $1.50 per square
foot plus the product of (i) $1.50 (as adjusted in each year beginning with the
first anniversary of the Commencement Date through the tenth anniversary in
accordance with this subparagraph) multiplied by (ii) the lesser of (A) five
percent 5% or (B) a fraction, the numerator of which is the Price Index for the
Adjustment Month and the denominator of which is the Base Index from the Prior
Year (but in no event shall such increase be less than 4%); provided that the
ceiling and floor limitations for the escalation of the Improvement Work Base
Rent in this Section 2(e) (ii) shall not apply following the fifteenth
anniversary of the Commencement Date.
 
 
-29-

--------------------------------------------------------------------------------

 
 
The parties hereto have executed this Addendum to the Industrial Lease at the
Place and on the dates specified immediately adjacent to their respective
signatures.
 
Executed at 128 SANDY DRIVE on 10/26/93, 1993.

        LESSEE: TOBER & AGNEW PROPERTIES, INC.        
By:
/s/ R. Tober    
(Seal)
       
Title:
VICE PRES.

 
Executed at 128 SANDY DRIVE on 10/26/93, 1993.

       
STRATEGIC DIAGNOSTICS INDUSTRIES INCORPORATED
       
By:
/s/ Anne Cavanaugh
(Seal)
       
Title:
VICE PRES.

 
 
-30-